Citation Nr: 0903749	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a ruptured hernia 
or rectum.

2.  Entitlement to service connection for a lumbar disc 
disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder and anxiety with depression.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served in the Louisiana National Guard and had 
periods of active duty from March to July of 1983 and from 
November to December of 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Board previously remanded this case in July 2007.  In 
that remand, the Board also referred the issues of 
entitlement to an increased evaluation for hemorrhoids and 
pension back to the RO; as no action has been taken on those 
claims to date, the Board again refers those issues to the RO 
for appropriate action.

Subsequent to certification of this appeal to the Board, 
additional medical records were received from the veteran in 
October 2008.  The Board has reviewed these records but finds 
them to be either duplicative copies of medical reports 
already of record or irrelevant to the issues at hand.  No 
further development or delays pursuant to 38 C.F.R. 
§ 20.1304(c) (2008) are accordingly necessary.

While the issue of entitlement to service connection for a 
bilateral knee disorder has been certified to the Board, the 
evidence concerning both knees warrants different 
dispositions for the right and left knee disorders.  
Consequently, the Board has separated this claim into two 
different issues.


The claims for service connection for right knee and 
psychiatric disorders are addressed in the REMAND section of 
this decision and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of an etiological 
relationship between a claimed ruptured hernia or rectum and 
service.

2.  There is no competent medical evidence of an etiological 
relationship between a current lumbar disc disorder and 
service.

3.  There is no competent medical evidence of an etiological 
relationship between a current hip disorder and service.

4.  There is no competent medical evidence of an etiological 
relationship between current sexual dysfunction and service.

5.  There is no competent medical evidence of an etiological 
relationship between a current left knee disorder and 
service.


CONCLUSIONS OF LAW

1.  A ruptured hernia or rectum was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  A lumbar disc disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

3.  A hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

4.  Sexual dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service treatment 
records and observes that, during his second active duty 
period, he underwent rectal treatment for hemorrhoids, with 
occasional ruptures.  Service connection, however, is 
presently in effect for hemorrhoids.  There is no indication 
whatsoever of any other chronic rectal or hernia disorder of 
in-service onset related to this treatment.  Rather, the 
veteran was operated upon for a right inguinal hernia and an 
umbilical hernia in September 2001, more than 10 years 
following service, and the operative report does not address 
the etiology of the hernia diagnoses.

Records from the veteran's active duty periods are entirely 
negative for lumbar disc disorders.  There is documentation 
of treatment for back problems prior to the second active 
duty period, with radiating low back pain noted in a February 
1987 National Guard record.  Given the absence of follow-up 
treatment or other indications of chronic back problems prior 
to November 1990, however, the Board does not find that find 
that a chronic low back disorder clearly and unmistakably 
preexisted the second active duty period.  See 38 U.S.C.A. 
§ 1111.  That notwithstanding, there is no opinion or other 
evidence of record suggesting that the veteran's currently 
diagnosed disorder, first treated subsequent to service in 
January 1996, is in any way related to service.  In this 
regard, in a September 1996 statement, Lovelace J. Lucquette, 
M.D., noted that the veteran had degenerative joint disease, 
scoliosis and a lumbar disc and had "been followed here 
since 1991," but there is no suggestion that the current 
back disabilities were present at the time of initial, 
unspecified treatment.

As to the remaining claims, there is a notation of impotence 
in a January 1997 private medical record but no competent 
medical evidence of record relating sexual dysfunction to 
service or to a service-connected disorder.  X-rays from July 
1996 did confirm minimal degenerative subchondral sclerosis 
and joint space narrowing in the right hip, as well as 
minimal narrowing of the medial tibiofemoral joint 
compartment of the left knee.  Again, however, there is no 
competent medical evidence of record to suggest that either 
disorder is etiologically related to service.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Consequently, the Board does not 
find that the competent medical evidence of record supports 
the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
April 2001 claim.  He has related his problems to in-service 
injuries, but the Board notes that there is no indication of 
in-service treatment for injuries relating to the disorders 
addressed above.  Moreover, the veteran has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The preponderance of the evidence is against the veteran's 
claims for service connection for a ruptured hernia or 
rectum, a lumbar disc disorder, a hip disorder, sexual 
dysfunction, and a left knee disorder, and these claims must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In this case, the veteran was notified of the information and 
evidence needed to substantiate and complete claims for 
service connection for lumbar disc and hernia and rectum 
disorders in a September 2001 letter that predated the 
appealed February 2002 rating decision.  All of his claims 
were addressed in a September 2007 post-remand notice letter 
and were then readjudicated in a September 2008 Supplemental 
Statement of the Case.  The September 2007 letter also gave 
the veteran the specific notice required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Records corresponding to the veteran's reported post-
service private medical treatment, and Social Security 
Administration records, have been obtained.  As discussed 
above, the Board has determined that VA examinations are not 
"necessary" under 38 U.S.C.A. § 5103A(d) in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a ruptured hernia or 
rectum is denied.

Entitlement to service connection for a lumbar disc disorder 
is denied.

Entitlement to service connection for a hip disorder is 
denied.

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

During service, the veteran was treated on several occasions 
in December 1990 for right knee pain and tenderness and was 
assessed with pes anserinus bursitis.  Subsequent to service, 
private x-rays from July 1996 revealed minimal narrowing of 
the right knee medial tibiofemoral joint compartment.  To 
date, however, the veteran has not been afforded a VA 
orthopedic examination to determine whether there exists a 
causal relationship between the noted in-service assessment 
and a current diagnosis.  Such an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) in view of the in-
service treatment and assessment.

As to the psychiatric claim, the veteran was noted in several 
private mental health treatment records beginning in October 
1996 to have a pain disorder associated with his psychiatric 
condition and both pain and a "general medical condition."  
This finding raises the question of a secondary service 
connection claim.  Service connection is presently in effect 
for hemorrhoids, and the pending claim for service connection 
for a right knee disorder could affect the psychiatric claim 
as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, this claim is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
service connection claims on appeal.  
This letter must inform him of the 
information and evidence necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  In regard to 
the psychiatric claim, the full 
provisions of 38 C.F.R. § 3.310 should be 
included and discussed.

2.  The veteran should next be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee disorder.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right knee disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
second period of active service in 1990.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  This report must 
be added to the claims file prior to the 
completion of the development included in 
paragraph 3.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with a 
licensed psychiatrist or psychologist, to 
determine the nature and etiology of the 
claimed psychiatric disorder.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed psychiatric disorder was caused 
or permanently worsened by the veteran's 
service-connected hemorrhoids.  The 
examiner should offer a similar opinion 
as to the veteran's claimed right knee 
disorder, but only if the question of 
etiology posed in the requested VA 
orthopedic examination report is answered 
in the affirmative.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims for 
service connection for right knee and 
psychiatric disorders should be 
readjudicated, with full consideration of 
the psychiatric claim under 38 C.F.R. 
§ 3.310.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


